Citation Nr: 0821775	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected shell fragment wound scar on the 
left arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He was wounded in action in November 1944.

Service connection for a shrapnel wound of the left arm was 
granted in an April 1946 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  A noncompensable (zero percent) disability 
rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision by the RO 
which denied service connection for tinnitus, granted service 
connection for hearing loss with a noncompensable disability 
rating assigned, and denied a compensable rating for the 
service-connected shell fragment wound of the left arm.

The veteran, his spouse, and his daughter testified at a 
Travel Board hearing held during May 2008 at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  An April 2006 VA audiological examination shows that the 
veteran has an average pure tone threshold of 48 decibels in 
the right ear, with speech recognition ability of 94 percent; 
and average pure tone threshold of 49 decibels in the left 
ear, with speech recognition ability of 86 percent.

2.  The medical evidence of record is in equipoise as to 
whether the veteran has tinnitus that can be attributed to 
his period of active military service.

3.  The veteran no longer has a visible scar on his left arm; 
no muscle atrophy of the left deltoid area was identified on 
medical examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, Diagnostic Code 
6100 (2007).

2.  The veteran's tinnitus was incurred during active 
military service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  The schedular criteria for a compensable evaluation for 
the service-connected scar of the left arm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an initial compensable rating for 
hearing loss, service connection for tinnitus, and a 
compensable rating for his service-connected shell fragment 
wound of the left arm. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims of service 
connection for hearing loss and tinnitus, and increased 
rating for shell fragment wound of the left arm in a letter 
from the RO dated March 13, 2006, which informed him that 
"the evidence must show that your service-connected 
condition has gotten worse," and of the evidence necessary 
to establish service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the veteran was advised in the March 
2006 letter that VA is responsible for obtaining records from 
any Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  

With respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The March 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in original].  

The March 2006 letter also specifically requested of the 
veteran: 
"Send any medical reports you have."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

The veteran was provided notice of the VCAA in the March 2006 
letter prior to the initial adjudication of his claims, which 
was by rating decision dated in May 2006.  Thus the 
requirement of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision relating to disability rating in a letter from the 
RO dated March 20, 2006, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board adds that the two increased rating claims are being 
denied.  Thus, element (4) and (5) remain moot.  The service 
connection claim is being granted.  The Board is confident 
that prior to assigning a disability rating and effective 
date, the agency of original jurisdiction will provide the 
veteran with appropriate notice under Dingess.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 
 
The RO provided notice of the Vazquez decision to the veteran 
in a letter dated May 2008.  The Board finds that the May 
2008 letter to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, the letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as specific tests or 
measurements, information about on-going treatment records, 
and statements from other people who have witnessed his 
disability symptoms. 

The Board notes that the May 2008 VCAA letter also contained 
notice of the specific schedular criteria for evaluating 
hearing impairment, and for scars, and notified the veteran 
as to the use of diagnostic codes.  It is therefore clear 
that the veteran and his representative were notified of the 
applicable schedular standards.  

Accordingly, due to the content of the notice given, the 
Board finds that the veteran has received appropriate VCAA 
notice for his increased rating claims as contemplated by the 
Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran has been notified of what is required of 
him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, the RO has obtained 
reports of VA medical treatment of the veteran.  He was also 
afforded a VA audiometric examination in April 2006.  He was 
also provided VA examinations of his left arm in May 2006 and 
June 2007.  The reports of these examinations reflect that 
the examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, which 
provided argument on his behalf as recently as April 2008.  
He testified at a Travel Board hearing in May 2008 where he 
was represented by an advocate from his service organization. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue being decided on appeal.  

1.  Entitlement to an initial compensable rating for service-
connected hearing loss.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2007).

Analysis

The veteran is seeking a higher initial disability rating for 
his service-connected hearing loss, which is currently 
evaluated as noncompensably (zero percent) disabling under 
38 C.F.R. § 4.85 (2007).  He essentially contends that his 
hearing loss disability is more severe than is reflected by 
the noncompensable disability rating.

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On a VA consultation to 
evaluate the veteran's hearing in February 2006, puretone 
thresholds, in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
55
55
45
LEFT
35
35
55
60
46


Speech discrimination scores at that time were 88 percent in 
the right ear and 88 percent in the left ear.

The veteran was afforded a VA audiological evaluation in 
April 2006.  At that time, puretone thresholds, in decibels 
(dB), were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
55
60
48
LEFT
40
40
50
65
49

Speech discrimination scores at that time were 94 percent in 
the right ear and 86 percent in the left ear.

Review of the results of the February 2006 VA audiometric 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable percent disability rating.  That 
is, the combination of level II in the better right ear with 
level II in the poorer left ear (the results for each ear 
were similar) results in a noncompensable (0 percent) rating 
under 38 C.F.R. § 4.85.

Review of the results of the April 2006 VA audiometric 
examination (which were very similar to the February 2006 
results) shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable percent disability rating.  That 
is, the combination of level I in the better right ear with 
level II in the poorer left ear  results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
However, at the time of the February 2006 and April 2006 VA 
examinations, the veteran did not have each of the four 
specified frequencies in either ear.  With respect to the 
application of 38 C.F.R. 
§ 4.86(b), the veteran's hearing tests do not show a result 
of 70dB or more at 2000 Hz for the either ear, nor do they 
show 30 dB or less at 1000 Hz in either ear, as would be 
required for application of table VIa under 38 C.F.R. § 
4.86(b).  Therefore, the veteran does not have an exceptional 
pattern of hearing impairment as defined in VA regulations.

The medical evidence in the form of the February 2006 and 
April 2006 examination reports show results which are 
essentially consistent.  There is no competent medical 
evidence to the contrary.  The veteran has been accorded the 
opportunity to present such evidence.  See 38 U.S.C.A. 
§ 5107(a) [it is a claimant's responsibility to support a 
claim for VA benefits].

The veteran in essence contends that his hearing loss caused 
him difficulty and thus  warrants a compensable rating.  The 
Board wishes to make it clear that it has no reason to doubt 
the veteran when he states that his hearing is impaired.  
This is not in dispute; service connection is granted only 
when hearing loss exists.  
See 38 C.F.R. § 3.385 (2007).  With respect to the assignment 
of an initial higher disability rating, however, the question 
which must be answered is whether the schedular criteria have 
been met.  The schedular criteria are specific.  
See Lendenmann v. Principi, supra. 

Accordingly, based upon the medical evidence of record, the 
criteria for the assignment of a compensable rating are not 
met. The noncompensable (0 percent) disability rating will 
therefore be continued.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In evaluating this claim, the Board has considered whether 
the veteran is entitled to staged ratings.  It is the Board's 
conclusion that the criteria for a noncompensable rating for 
hearing loss, and no higher, have been met since the time 
that the veteran was awarded service connection.  Review of 
the record does not support a finding that the veteran's 
hearing loss was more at any time severe during the appeal 
period under consideration.  The veteran has pointed to no 
evidence to the contrary.  
No rating other than the currently assigned noncompensable 
rating may be applied.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected hearing loss, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required frequent hospitalization 
for his hearing loss, nor does it show any marked 
interference with employment.  Neither of the VA audiometric 
examination reports identified symptomatology indicative of 
marked interference with employment.  

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable rating for his service-connected hearing loss.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus.

The veteran contends that he has experienced ringing in his 
ears since being exposed to acoustic trauma in service as a 
medic during World War II.

Relevant law and regulations

Service connection - in general

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Analysis

With respect to Hickson element (1), current disability, an 
April 2006 VA audiometric examiner diagnosed no tinnitus.  
However, here has recently been added to the record a letter 
from the veteran's VA primary care physician, Dr. P.P., 
indicating that the veteran does have tinnitus.  The 
competent medical evidence is in equipoise on this point.  
Applying the benefit of the doubt rule, the Board finds that 
the veteran does have tinnitus in satisfaction of Hickson 
element (1), evidence of a current disability.

With regard to Hickson element (2), in-service incurrence of 
a disease or injury, the veteran's service record does show 
that he was a combat medic during World War II, and as 
discussed elsewhere in this decision he was wounded in action 
in November 1944.  The combat presumption therefore applies.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Element (2) 
is therefore satisfied.  

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  In his June 2008 letter, Dr. P.P. opined 
that the veteran's tinnitus was very likely attributable to 
his exposure to sounds of explosions and gunfire during 
service during World War II.  Therefore, Hickson element (3), 
and thus all elements, is satisfied.

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The appeal of this issue is 
therefore allowed.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected scar of the left arm.

The veteran seeks a compensable rating for his service-
connected shell fragment wound scar.  At the May 2008 hearing 
he testified that while the scar was not painful, his left 
arm was painful and that he could not raise his left arm any 
higher than shoulder level.

Pertinent law and regulations

Increased disability ratings - in general

The law and regulations generally pertaining to increased 
disability ratings have been set out above and will not be 
repeated.

Specific rating criteria

The veteran's left arm shell fragment wound scar currently 
assigned a noncompensable disability rating under 38 C.F.R. § 
4.118, Diagnostic Code 7802.  Diagnostic Code 7802 provides 
for a 10 percent disability rating for scars which are 
superficial, do not cause limited motion and which have an 
area or areas of 144 square inches (929 sq. cm.) or greater. 
A superficial scar is one not associated with underlying soft 
tissue damage. See 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from February 2006, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003. 

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board has determined that the 
veteran's left arm scar does not warrant a compensable rating 
under any of the diagnostic codes for scars (as noted above, 
a scar was the sole residual of the veteran's left arm shell 
fragment wound).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The medical record in this case reflects that the veteran's 
left shell fragment wound was initially manifested by a 1/4 
inch scar in 1945.  

A May 2006 VA examiner specifically noted he could find no 
scar that correlated with the left arm shell fragment wound.  
There was no loss of muscle function.  X-rays taken in June 
2007 confirmed that there was no residual shell fragment in 
the left upper bicep area. The veteran had normal flexion of 
the shoulder to 180 degrees.  The only range of motion that 
was limited by pain was internal and external rotation of the 
shoulder to 70 degrees without pain (normal rotation is to 90 
degrees).  Thee was no relationship identified between the 
veteran's left shoulder pain and the nonexistent scar.

There is no competent medical evidence to the contrary.  The 
medical evidence of record thus indicates that the 1/4 inch 
scar that the veteran sustained from a shell fragment wound 
some 63 years ago in 1945 has completely healed and 
disappeared over the years, with no residual disability. 

By stating that he could find no scar that correlated with 
the left arm shell fragment wound, the VA examiner 
essentially concluded that there was no residual disability 
associated with the initial shell fragment wound scar.  The 
Board also finds it significant that there is no evidence 
that over the years the veteran has ever complained of pain 
or been treated for problems associated with the left arm 
scar.  Such lack of complaint or treatment for a painful scar 
or other left arm symptomatology weighs heavily against the 
claim.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

To the extent that the veteran himself believes that his scar 
is causing left upper extremity symptomatology, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish any symptomatology associated with the service-
connected scar.

In short, the record reveals that the service-connected shell 
fragment wound scar is not visible, is asymptomatic and is 
not associated with limitation of arm or shouder motion or 
other functional loss.  As such, 38 C.F.R. § 4.31 applies, 
and a compensable rating for the veteran's left arm shell 
fragment wound scar is not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on February 13, 
2006.  Therefore, the question to be answered by the Board 
with regard to the grant of bilateral hearing loss is whether 
any different rating should be assigned for the relevant time 
period under consideration, or February 13, 2005, to the 
present.  In the present case, that question must be answered 
in the negative, inasmuch as the veteran's scar is currently 
shown to be not visible to observation, and is asymptomatic.  
Indeed, it does not appear that the scar has given the 
veteran any problems since World War II.  A compensable 
rating is not warranted from February 2005, as the evidence 
does not show his condition was any changed for the worse at 
that time.

Extraschedular rating

It is obvious that the veteran's invisible and asymptomatic 
scar does not warrant extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record does not show that 
the veteran has required frequent hospitalization for his 
left arm shell fragment wound scar.  Indeed, it does not 
appear that he has ever been hospitalized for this condition 
since his discharge from active duty in 1945.

Marked interference with employment has also not been 
demonstrated.  Although the veteran has not worked in several 
years, it does not appear that this was the product of his 
left arm shell fragment wound residuals.  

In short, the evidence does not support the proposition that 
the veteran's left arm shell fragment wound scar presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support a 
compensable rating for the veteran's left arm shell fragment 
wound scar.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected hearing loss is denied.

Service connection for tinnitus is granted.

Entitlement to a compensable rating for the service-connected 
scar of the left arm is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


